Citation Nr: 0802399	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the above 
Department of Veteran Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's hearing 
loss is due to any incident or event in active service, and 
bilateral hearing loss as an organic disease of the nervous 
system is not shown to have been manifested either in service 
or within one year after separation of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
service, nor may hearing loss, as an organic disease of the 
nervous system, be presumed to have been incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§  3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims had held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In May 2002 and September 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letter informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  
He was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  
See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2002 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the January 2003 
rating decision, August 2004 SOC, and February 2005 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60 day periods to submit more 
evidence.  In September 2005, the RO once again provided the 
veteran with notice pursuant to the VCAA.  It appears that 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

The veteran's service medical records (SMRs) are negative for 
any complaints or treatment for hearing loss.  At enlistment 
in August 1956 and in May 1957, hearing tests were WV 
(whispered voice) 15/15, SV (spoken voice) 15/15 bilaterally.  
In a May 1957 audiological evaluation, pure tone thresholds, 
in decibels and ISO units, were as follows:

HERTZ (Hz)

500
1000
2000
4000
RIGHT
30
25
30
25
LEFT
30
25
20
30

In a May 1958 audiological evaluation, pure tone thresholds, 
in decibels and ISO units, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
25
25
0
LEFT
20
10
15
15
20

The veteran indicated by checking a box on a July 11, 1960, 
Hearing Conversion Data form that he "always or frequently" 
(as opposed to "seldom or never") wore ear protection, and 
"most frequently used" elastic protectors.  The results of 
an audiological evaluation on that date for pure tone 
thresholds, in decibels and ISO units, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
10
5
LEFT
15
10
10
10
15

In a hearing test administered later in July 1960 for 
discharge from service, the veteran's bilateral WV score was 
15/15.  On an audiological evaluation, pure tone thresholds, 
in decibels and ISO units, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
15
10
10
10
10

There were no pertinent clinical records associated with the 
claims file until more than 40 years later, in November 2001, 
when the veteran had an audiology consultation at which he 
again said that he did not use hearing protection while in 
service.  He reported longstanding hearing loss, greater in 
the right ear (AD) than the left (AS).  Pure tone threshold 
results for the right ear showed mixed moderately severe 
hearing loss at 250 and 1000 Hz, moderately-severe 
sensorineural hearing loss at 500 and 2000 Hz, mild 
sensorineural hearing loss at 4000 Hz, and moderate 

hearing loss at 8000 Hz.  In the left ear there was mild to 
moderate sensorineural hearing loss from 250 through 4000 Hz 
and moderate to severe sensorineural hearing loss from 4000 
through 8000 Hz.  Word recognition scores were 96 percent in 
the left ear at 80 dB HL and 96 percent in the left ear at 65 
dB HL.  The veteran received hearing aids in March 2002.

The veteran wrote on Form 21-526 in April 2002 that while in 
active service he was a crew chief on the flight line and 
that he did not wear hearing protection.  He wrote in his 
January 2004 Notice of Disagreement that he wore rubber ear 
plugs while in service.  At his December 2004 VA examination 
the veteran said that some hearing protection was used while 
he was in service, and that he did not have significant non-
military noise exposure.

In December 2004 the veteran had an audiological examination 
in which pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
55
60
55
40
35
LEFT
60
60
55
60
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.  The 
audiologist opined that the veteran had moderate sensory 
neural hearing loss to 3 kHz with a mild to moderate sensory 
neural hearing loss from 4-8 kHz in the right ear and mild to 
severe sensory neural hearing loss across frequencies in the 
left ear.  She also reviewed the veteran's claims folder and 
opined that the audiograms from the claimant's service 
records did not reveal a hearing loss disability.  The 
audiologist further opined that the veteran's present hearing 
loss is "less likely as not" caused by his military 
service.  She noted that there was no documentation of 
hearing loss from the time of his separation in 1960 until 
2001.

An audiologist from the Hearing & Balance Center tested the 
veteran's hearing and opined in September 2004 that the 
audiogram revealed mild to moderate sensory-neural hearing 
loss in the right ear and mild to severe sensory-neural 
hearing loss in the left ear.  

In June 2006, the veteran submitted a further statement in 
support of his claim, as well as three statements from fellow 
servicemembers and his wife, and a medical statement.  
Although this evidence was not reviewed by the RO before it 
was forwarded to the Board, the veteran's representative, in 
his September 2007 Appellate Brief Presentation, moved "for 
good cause" that the Board accept and consider the subject 
evidence in the present decision.  The Board hereby grants 
that motion, and will fully consider the submitted material.

The other veterans pointed out that they had worked on the 
flight line, as had the appellant, with B-47 bomber aircraft 
with multiple jet engines and supplemental power support 
units, and that a relatively low priority was given to the 
use of hearing protection.  His wife said she had been with 
the veteran since 1990, and he had told her of his noise 
exposure in service and his ensuing hearing problems. 

The medical statement was by a physician who has a practice 
specialty in audiology, and included test results by an 
audiologist in his employ.  June 2006 testing showed 64 
percent speech recognition at 90 dB and 68 percent at 85 dB 
without hearing aids, and the veteran reported that his 
hearing aids were not helping very much.  An audiologic 
evaluation showed moderate to severe sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left.  The examining physician stated the 
opinion that the veteran's hearing loss is "most likely due 
to noise-induced hearing loss during Air Force service 
superimposing presbycusis" (progressive, bilateral symmetric 
sensorineural hearing loss occurring with age, see, e.g., 
Stedman's Medical Dictionary (26th ed.) at 1422).

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 338 C.F.R. § 3.303(a) (2007).


Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical, or 
in certain circumstances lay, evidence of in-service 
incurrent or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where there is chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at last three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Even if 
disabling loss is not 

demonstrated at separation, a veteran may establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the veteran exhibited bilateral hearing loss 
or tinnitus during service is not fatal to his claim.  The 
laws and regulations do not strictly require in-service 
complaint of, or treatment for, hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for 
Veterans Claims has held where there is no evidence of the 
veteran's claimed hearing disability until many years after 
separation from service, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service . 
. . ."  Hensley, supra, 5 Vet. App. at 160 (quoting Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the veteran has current hearing 
loss disability that is causally related to service.

With regard to hearing loss, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case 
the threshold is met because the veteran's bilateral March 
2004 test results meet all of the requirements of 38 C.F.R. 
§ 3.385: an auditory threshold of 40 decibels or greater, at 
least three of the thresholds at 26 decibels or greater, and 
speech recognition scores less than 94 percent.

The Board recognizes that some in-service audiograms did 
reveal elevated pure tone thresholds.  However, neither those 
tests, nor the veteran's test results at separation, 
discussed above, met any of the requirements of 38 C.F.R. 
§ 3.385.  Therefore, service connection for hearing loss on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication in the evidence of record that 
he manifested an organic disease of the nervous system, shown 
to 

include hearing loss, to a compensable degree during service 
or within his first post-service year.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The 
remaining question is therefore whether the hearing loss the 
veteran now has is the result of noise exposure he underwent 
while serving from 1956 through 1960.

The VA audiologist who examined the veteran in December 2004, 
and reviewed the evidence, expressed the opinion that it is 
unlikely the current bilateral hearing loss is related to 
military service.  This opinion was based upon review of the 
veteran's claims folder, including his SMRs.

With the exception of one private medical opinion from June 
2006 discussed above, no additional post-service treatment 
records that discuss the etiology of the veteran's bilateral 
hearing loss have been obtained and associated with the 
claims folder.  Although the private physician provided an 
opinion which relates noise exposure in service to the 
current bilateral hearing loss, it is of little, if any, 
probative value in this case.

In this regard, the Court has indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West 12 Vet. 
App. 185, 187 (1999).  Here, there is no indication that the 
private physician reviewed the veteran's medical history, as 
found in the claims folder, in formulating his opinion.  The 
Court has provided guidance for weighing medical evidence and 
has held, for example, that a post-service reference to 
trauma or injury sustained in service, without a review of 
service medical records, is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).

The physician did not indicate any source, independent of the 
veteran, regarding medical history and the extent of the 
claimed noise trauma in service.  The opinion, therefore, is 
based in significant part on the history provided by the 
veteran, rather than on medical evidence.  While the 
veteran's statements alone may be sufficient for his 
physicians, more is required under the law to substantiate a 
claim.  Medical history provided by a veteran and recorded by 
an examiner, without additional enhancement or analysis, is 
not competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9. (factors for assessing probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion); Elkins v. 
Brown, (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's SMRs or another relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  Furthermore, the opinion implicated 
presbycusis, which is age-induced hearing loss,without any 
explanation or rationale as to its relative impact upon the 
veteran's hearing acuity.  As a result, the Board finds the 
private opinion to be of minimal probative value.

We recognize the sincerity of the arguments advanced by the 
veteran and by other veterans with whom he served, and by his 
wife, who wrote on his behalf that his hearing loss is a 
result of exposure to excessive noise in service.  Moreover, 
we have the highest regard for his four years of honorable 
Air Force service, and his invaluable contributions in 
maintaining the readiness of aircraft which were vital to the 
Nation's security.

However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events of the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Hearing 
loss, although observable by the lay individual, is a complex 
disorder which requires specialized training for a 
determination as to causation, and is therefore not 
susceptible to lay opinion on the issue of nexus to service.  
In the present case, the record indicates no recognizable 
hearing loss disability in service, and no clinical evidence 
of recognizable hearing loss disability for four decades 
after service separation.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for hearing loss is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


